Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.583 Filed 04/09/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION
                                         X

MANN CONSTRUCTION, BROOK                      Case no. 1:20-cv-11307-TLL-PTM
WOOD, KIMBERLY WOOD, LEE
COUGHLIN, and DEBBIE COUGHLIN,

         Plaintiffs,

         v.

UNITED STATES OF AMERICA,

      Defendant.

                                          X


        DEFENDANT UNITED STATES OF AMERICA’S REPLY
         IN FURTHER SUPPORT OF THE UNITED STATES’
              MOTION FOR SUMMARY JUDGMENT
Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.584 Filed 04/09/21 Page 2 of 8




I.    The United States’ argument is based on the statute, not the legislative
      history.

      In 2004, Congress enacted 26 U.S.C. § 6707A, which defines a “reportable

transaction” as a transaction “as determined under regulations prescribed under

section 6011,” 26 U.S.C. § 6707A(c)(1). Congress knew that Treasury had

proposed and finalized those regulations and that the IRS had been identfying

listed transactions in the manner they permit for four years. By incorporating the

regulations into the statute, Congress authorized the IRS to continue identifying

reportable transactions in the manner they prescribe.

      Plaintiffs mischaracterize the United States’ argument as relying on

legislative history, but the United States relies on the statutory text and the

chronology of the statute and regulations. The legislative history shows that

Congress was aware the IRS was identifying listed transactions by notice and even

studied certain listed transaction notices when it enacted the statute, eliminating

any doubt that Congress understood the import of the statute. While informative,

however, the legislative history is unnecessary, as Congress is presumed to act

with knowledge of the regulations. United States v. Bailey, 34 U.S. (9 Pet.) 238,

256 (1835); Reisner v. Commissioner, T.C. Memo. 2014-230, at *4.

      At no point do Plaintiffs address the fact that the statute incorporates the

regulations or how the statute and regulations can be squared with notice-and-

comment procedures (understandably, as they cannot). Instead, Plaintiffs attack


                                      Page 1 of 7
Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.585 Filed 04/09/21 Page 3 of 8




strawmen. First, Plaintiffs suggest that Congress may have “acquiesced” to the

regulation, and that mere acquiescence is not approval. ECF No. 42, PageID.447.

But acquiescence occurs when Congress fails to act in the face of agency action.

Here, Congress studied the regulations and then enacted legislation that references

and utilizes the regulations. This is explicit authorization, not mere acquiescence.1

      Second, Plaintiffs mischaracterize the United States as arguing that no IRS

notice need ever be issued via notice-and-comment rulemaking, and then cite cases

to the contrary. But the United States makes no such argument. The issue here is

limited to whether Section 6707A authorizes the IRS to continue identifying listed

transactions in the manner described in 26 C.F.R. § 1.6011-4(b)(2). Plaintiffs cite

various cases in which courts have addressed other IRS published guidance, but

none of the cases have any relationship to Section 6707A or the listed transaction

regime. These cases are thus irrelevant to the issue before this Court.

      Plaintiffs begin by mischaracterizing Intermountain Insurance Service of

Vail, LLC, 134 T.C. 211 (2010). Athough Plaintiffs introduce their blockquote

with “the Tax Court stated:” (ECF No. 42, PageID.442), they are quoting from an

opinion concurring in the result only. The opinion of the Tax Court does not

address the APA. Regardless, the concurrence is irrelevant. The case is about a


      1
        Plaintiffs ask whether notices issued prior to the statute violate the APA,
but prior to 2004, there were no penalties for failure to report those transactions.
Regardless, that issue is not before the Court.

                                     Page 2 of 7
Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.586 Filed 04/09/21 Page 4 of 8




court decision interpreting a statute and subsequent regulations that interpret it

differently. It has no bearing on whether Congress authorized the IRS to continue

identifying listed transactions in the manner described in 26 C.F.R. § 1.6011-4.

      Similarly, Plaintiffs overstate Cohen v. United States, 578 F.3d 1, 9 (D.C.

Cir. 2009) as holding that “the IRS is required to comply with the APA’s notice

and comment requirements when issuing notices or revenue procedures that

‘change[] taxpayers’ rights and obligations.’” ECF No. 42, PageID.445. Cohen

says nothing so broad. Cohen addresses an IRS notice that provided a procedure

for taxpayers to request a refund of certain excise taxes. More importantly,

Congress had not approved the IRS proceeding by notice in Cohen.

      Most bafflingly, Plaintiffs cite Bullock v. IRS, 401 F. Supp. 3d 1144, 1156

(D. Mont. 2019), as support for their conclusion that “notices that are deemed

legislative are subject to the APA’s notice and comment requirements.” ECF No.

42, PageID.446. Bullock does not involve an IRS notice – it addresses an IRS

Revenue Procedure that modified reporting requirements for tax-exempt entities

that had been promulgated in a regulation. This simply has no bearing on whether

Congress authorized the IRS to continue identifying listed transactions in

accordance with 26 C.F.R. § 1.6011-4.2


      2
        Plaintiffs also accuse the United States of describing their transaction using
disparaging statements, ECF No. 42, PageID.446-447 n.2, but the statements at
issue are supported by the undisputed facts.

                                     Page 3 of 7
Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.587 Filed 04/09/21 Page 5 of 8




II.   Congress intended for the IRS to move quickly to require reporting of
      transactions it deems abusive.

      Plaintiffs present a handful of quotations from legislative history out of

context to support the false impression that Congress was concerned that the

reportable transaction regime enabled IRS overreach. But this argument is belied

by the statute itself, which makes Congress’s intention plain. Regardless, the

legislative history demonstrates Congress’s unambiguous support for the IRS’s

reporting regime.

      Plaintiffs conflate the IRS’s ability to require reporting with a purported

ability to shut down a transaction. The reportable transaction regime is solely

about disclosure and does not affect the evaluation of the transaction’s tax

consequences. See 26 C.F.R. § 1.6011-4(a) (“The fact that a transaction is a

reportable transaction shall not affect the legal determination of whether the

taxpayer’s treatment of the transaction is proper.”). Plaintiffs cite portions of the

legislative history to support their contention that Congress would not have

intended to give the IRS broad powers to shut down transactions without notice

and comment. But Congress did not do so. The regime provides the IRS with

authority to require reporting of transactions it believes may be abusive, but the

merits of specific transactions are determined by the statute and regulations.

      More importantly, Plaintiffs’ hearing transcript shows that the participants

supported the reportable transaction regime because it provided the IRS the tools it


                                     Page 4 of 7
Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.588 Filed 04/09/21 Page 6 of 8




needed to move quickly to keep up with the ever-shifting tax shelter industry. See,

e.g., PageID.467-469, 471-472, 475, 476-477, 495, 519, 534. Plaintiffs point to

statements about the difficulty in evaluating complex transactions on the merits

and the need to ensure that the IRS cannot overreach by redefining the substantive

tax law. But in context, those statements are in fact praising the reportable

transaction regime – the hearing participants are emphasizing that disclosure will

provide the IRS and Congress with the information necessary to evaluate the

transactions on the merits.3

      Additionally, the legislative history Plaintiffs cite confirms that Congress

understood the operation of 26 C.F.R. § 1.6011-4. The testimony includes

discussion of specific listed transaction notices. See, e.g., PageID.513, 527, 530,

535, 551, 570. It is also replete with discussions of the issuance of IRS notices to

identify listed transactions.4 See, e.g., PageID.472, 495, 501, 513, 527, 530, 535,


      3
         Plaintiffs also take testimony out of context to support an assertion that
“once the IRS makes the rule a taxpayer cannot ‘escape from a penalty.’” ECF No.
42, PageID.453. The quotation is discussing penalties that apply only if the
transaction is disallowed on the merits. Notably, that statute also incorporates the
regulations. See ECF No. 42-1, PageID.492; 26 U.S.C. § 6664(d)(3)(A) (denying
certain defenses to underpayment penalties for reportable transactions unless they
are “disclosed in accordance with the regulations prescribed under section 6011”).
       4
         Plaintiffs suggest that while Congress may have authorized the IRS to
continue identifying listed transactions by notice, Congress believed that notices
would be issued via notice-and-comment procedures. But the long history of the
IRS’s use of notices, and Congress’s familiarity with listed transaction notices,
shows that Congress understood (as it is presumed to understand) that the IRS
issues notices without soliciting public comment beforehand.

                                     Page 5 of 7
Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.589 Filed 04/09/21 Page 7 of 8




551, 569, 570. Congress understood the regulatory scheme and was dissatisfied

that “compliance with the regulations [is], to put it bluntly, a joke.” PageID.465

(statement of Chairman Baucus); see also PageID.467. Congress asked Treasury

for proposals to enhance compliance. PageID.465. Treasury proposed penalties

“to change the risk-reward analysis for taxpayers who would enter into

questionable transactions and play the audit lottery to avoid paying their fair share

of taxes.” PageID.467. Congress adopted Treasury’s recommendation. See 26

U.S.C. §§ 6707A, 6662A, 6664(d)(3)(A).

       After hearing extensive testimony about 26 C.F.R. § 1.6011-4, which

permitted identification of listed transactions by notice, Congress enacted a statute

that references the regulation; the clear purpose of that statute is to enhance

compliance with the regulations. The only reasonable reading of this chronology is

that Congress authorized the IRS to continue proceeding pursuant to 26 C.F.R.

§ 1.6011-4, including identifying listed transactions by notice.

III.   Conclusion

       Treasury proposed the reportable transaction regime in 2000, including a

provision permitting the IRS to identify listed transactions by notice. Congress

studied the regime and several IRS notices and concluded that compliance with the

regime was “a joke.” Congress responded by enacting 26 U.S.C. § 6707A and

related statutes, which refer to the regulations and penalize failure to comply with



                                     Page 6 of 7
Case 1:20-cv-11307-TLL-PTM ECF No. 44, PageID.590 Filed 04/09/21 Page 8 of 8




them. The statutes thus demonstrate an intent that the IRS continue to operate the

listed transaction regime in the manner described in the regulations.

      Plaintiffs have no substantive response. Instead, they cite cases criticizing

unrelated IRS actions and they take legislative history quotes out of context to

make it appear that Congress was concerned that participants in questionable

transactions not be burdened with having to report those transactions to the IRS. In

fact, the legislative history shows that Congress viewed the IRS’s ability to act

quickly to require disclosure as vital to the fight against abusive transactions.

      Plaintiffs’ argument is ultimately a policy argument: They believe the IRS

should not have the power to require taxpayers to report a transaction the IRS

believes to be abusive until the IRS has solicited comments on the transaction. But

the question for this Court is not what policy is best; it is: What did Congress

intend? The statute, and the legislative history, are clear: Congress intended that

the IRS continue to follow the procedures in 26 C.F.R. § 1.6011-4. The IRS issued

Notice 2007-83 in accordance with those procedures, and it is thus not invalid.


Dated: April 9, 2021                    Respectfully submitted,

                                        /s/ Arie M. Rubenstein
                                        ARIE M. RUBENSTEIN
                                        Trial Attorney, U.S. Department of Justice
                                        P.O. Box 55, Washington, D.C. 20044
                                        202-307-6588 (t) / 202-514-5238 (f)
                                        Arie.M.Rubenstein@usdoj.gov



                                     Page 7 of 7
